DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Election/Restrictions
Applicant’s election of Group II in the reply filed on 15 June 2021 is acknowledged. Applicant’s election of the species Ebola virus in the reply filed on 15 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
Claims 11-14 and 16 are under examination.

Claim Objections
Claim14 is objected to because of the following informalities:  The term “sbAb” should be replaced with “sdAb”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The claims are drawn to a method of treating Ebola infections using a single-domain antibody (sdAb).
The specification discloses that pretreatment with the sdAb VHH13 inhibited the growth of Ebola virus in Hela and HFF1 cells Table 67).  However, the specification does not appear to show that treatment with the VP24-5 sdAb had any effect on the growth of Ebola in the cell lines tested (Id). Thus, the Specification only disclose one sdAb, VHH13 that was able to inhibit the growth of Ebola virus.   
The specification does not provide adequate written description of the claimed genus of modified peptides.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of sdAbs that inhibit the replication of Ebla virs and are capable of treating Ebola infections.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of sdAbs that inhibit the replication of Ebla virus and are capable of treating Ebola infections. The specification the Specification only disclose one sdAb, VHH13  that was able to inhibit the growth of Ebola virus. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d 
 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
When a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Thus, the instant Specification may provide an adequate written description of the genus of sdAbs that inhibit the replication of Ebla virus and are capable of treating Ebola infections, per Lilly by structurally describing a representative number of sdAbs that could be used to treat an Ebola infection or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
In this case, the specification does not describe the sdAbs that inhibit the replication of Ebla virus and are capable of treating Ebola infections that satisfies either the Lilly or Enzo standards.  The Specification only disclose one sdAb, VHH13 that was able to inhibit the growth of Ebola virus.  There are insufficient structural features common to all members of the genus of sdAbs that inhibit the replication of Ebla virs and are capable of treating Ebola infections.  The genus of sdAb are claimed by function, the inhibition of the replication of Ebla virus and capability of treating Ebola infections.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of sdAbs that inhibit the replication of Ebla virus and are capable of treating Ebola infections.  One of ordinary skill in the art would not be able to identify the broad claimed genus of sdAbs. Thus, the specification does not provide an adequate written description of the genus of sdAbs that inhibit the replication of Ebla virus and are capable of treating Ebola infections that is required to practice the claimed invention.  Applicants have not described the genus of sdAbs sufficiently to demonstrate that they had possession of the claimed genus.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fung et al (WO 2007/092607, published 16 August 2007). 
The claims are drawn to a method of treating Ebola infections using a single-domain antibody (sdAb).
Fung teach treating an Ebola virus infection with a sdAb (claims 3, 16; paragraphs 41- 47)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (Human Vaccin Immunother 10:964-967, 2014 April) in view of Goodchild et al, (Mol Immunol, 48:2027-2037, 2011) and Wesolowski et al (Med Microbiol Immunol, 198:157-174, 2009).
The claims are drawn to a method of treating Ebola infections using a single-domain antibody (sdAb), wherein the sdAb inhibits the replication of Ebola virus in infected cells.
	Goodchild disclose the isolation and characterization of Ebolavirus-specific sdAbs (sections 2.1 – 2.6; 3.1-3.3). 
Qiu disclose treatment of infection by Ebola with monoclonal antibodies to the Ebola virus (page 965, 3rd column to page 966, 3rd column).
One of ordinary skill in the art would have been motivated to combine Qui method of treating Ebola with monoclonal antibodies to the Ebola virus with Goodchild’s  Ebolavirus-specific sdAbs because Wesolowski disclose that numerous viruses are being targeted by sdAb (page 167, 2nd column, to page 168, 1st column). Wesolowski further disclose that sdAbs have several advantages include high solubility, thermal solubility, refolding capacity and good tissue penetration (Abstract).  It would have been prima facie obvious to have substituted Goodchild’s  Ebola virus-specific sdAbs for the monoclonal anti-Ebola virus antibodies of Qui in their method to treat Ebola virus infections to have a method of treating Ebola infections using a sdAb that inhibits the replication of Ebola virus in infected cells.
 

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642